Title: To Thomas Jefferson from Joseph Fenwick, 28 October 1791
From: Fenwick, Joseph
To: Jefferson, Thomas


Bordeaux, 28 Oct. 1791. He encloses a copy of his letter by the Wilmington Packet, Capt. Andrews. Peace in Europe seems secure. The national militia mentioned in his last letter have been quartered in neighboring towns instead of marching to the frontiers.—He acknowledges receipt of the laws of the U.S. for the use of his consulate, and he notes that on 3 Mch. Congress repealed the section of a 1789 act for the collection of import duties setting the value of the rix dollar. Since Congress apparently acted in response to the depreciation of that coin in Denmark, it should take similar action with respect to the livre tournois. Otherwise American duties on French products will be at least 20 ⅌Cent higher than those of other countries because since 1 May the value of the livre tournois has been less than 15 1/2 cents in comparison with the Spanish milled dollar and less than 8 pence sterling in comparison with the pound sterling.
